Public Utilities Commission, Nos. 08-920-EL-SSO, 08-921-ELA-AM, 08-922-EL-UNC, and 08-923-EL-ATA. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio.
Upon review of the appeal, it appears that this ease involves interpretation of R.C. 4928.20(J), which provides that “the legislative authority that formed or is forming * * * governmental aggregation may elect not to receive standby service.”
It is therefore ordered, sua sponte, that the parties shall file memoranda addressing the following questions within 30 days of the date of this order and may file a response within 15 days of the filing of the initial memoranda:
1. Are there any legislative authorities that formed or are forming governmental aggregation that are providing electric aggregation service in Duke Energy-Ohio’s geographic service area?
2. If the answer to question one is yes, has any such legislative authority elected not to receive standby service?
3. Should this cause be dismissed for failure to present a justiciable cause or controversy? No extensions of time shall be permitted. The Clerk shall refuse to file any requests for extension of time.